Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 

The application has been amended as follows: 
Two claims are numbered 23, therefore all claims from the second claim 23 are renumbered. 

IN THE CLAIMS: 
21.
23.
[[23]]24.  
[[24]]25.  
[[25]]26.  
[[26]]27.  
[[27]]28. 
[[28]]29.  
[[29]]30.  
[[30]]31.  
[[31]]32.  
[[32]]33.  
[[33]]34.  
[[34]]35.  
[[35]]36.  
[[36]]37. 
[[37]]38.  
[[38]]39.  
[[39]]40.  


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As stated in the previous Office Action, claims 21, 23-40 are free of the prior art, since there is no prior art reasonably teaching or suggesting the claimed method of producing a tobacco plant with enhanced nitrogen utilization efficiency by introducing and selecting for one or more molecular markers located within 10 cM of a SNP marker comprising SEQ ID NO: 58.
The closest prior art is Edwards, K. D., et al. (BMC genomics 18.1 (2017): 1-14. Published: 19 June 2017). Edwards teaches mapping and cloning of the yb mutant genes NtEGY1 and NtEGY2 on Nt24 and Nt5, respectively. To confirm linkage and support fine mapping of yb1 and yb2, several markers across the two loci were assayed in two mapping populations designed to be homozygous recessive for one locus and segregating for the other. This located yb1 to within a 4.37 centi-Morgan (cM) interval between SNP markers Yb24-4 and Yb24-5, and yb2 within 0.26 cM of SNP marker Yb5-1 (Fig. 4c and d). Although these two genes/loci are involved in nitrogen use efficiency, they are located at different chromosomes from the instantly claimed interval.
The remaining rejection under  double patenting over US 10888064 is withdrawn since the instant interval defined by within 10 cM of a SNP marker comprising SEQ ID NO: 58 is of a different entity (by being located on a different chromosome) with the patented claims drawn to an interval defined by within 10 cM of a SNP marker comprising SEQ ID NO: 57.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/Examiner, Art Unit 1663